Citation Nr: 1217821	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-27 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss disability. 

4.  Entitlement to service connection for loss of use of the left foot.  

5.  Evaluation of radiculopathy of L5/S1, left lower extremity, currently rated as 10 percent disabling.  

6.  Evaluation of radiculopathy of L5/S1, right lower extremity, currently rated as 10 percent disabling.  

7.  Entitlement to an increased rating for post operative pilonidal cyst and sinuses, currently rated as noncompensable.  

8.  Entitlement to an increased rating for degenerative changes of the lumbar spine with traumatic arthritis, currently rated as 20 percent disabling.  

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by: David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The Board notes that additional evidence was submitted after the Supplemental Statement of the Case in July 2010.  However, during his February 2012 hearing, the Veteran waived RO consideration of the evidence in the first instance.  

The issues of entitlement to service connection for tinnitus, entitlement to service connection for loss of use of the left foot, entitlement to an increased rating for degenerative changes of the lumbar spine with traumatic arthritis currently rated as 20 percent disabling, entitlement to an evaluation higher than 10 percent disabling for radiculopathy of L5/S1 of the right and left lower extremities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for tinnitus was last denied in an August 1993 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

2.  The evidence added to the record since the August 1993 decision is not cumulative or redundant of the evidence previously of record.  

3.  Bilateral hearing loss disability was not manifest in service, and an organic disease of the nervous system was not manifest within a year of discharge.  Hearing loss disability is not otherwise attributable to service.

4.  Residuals of post operative pilonidal cyst and sinuses are not shown by the record.  





CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying service connection for tinnitus is final.  New and material evidence to reopen the claim for service connection for tinnitus has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (a) (2011).

2.  Bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  Post operative pilonidal cyst and sinuses are no more than 0 percent disabling. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7899-7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in February 2006 and February 2008.  

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  Such notice was provided to the Veteran in the February 2008 letter.  

Moreover, in February 2012, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issue on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and comply with 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  We note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

NEW AND MATERIAL EVIDENCE

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Veteran has appealed the denial to reopen the claim for service connection for tinnitus.  In an August 1993 rating decision, service connection for tinnitus was denied.  The RO found that there were no complaints or history of ringing in the ears in service nor any evidence of a neurological condition during the one year presumptive period following service.  The Veteran was notified of the denial in August 1993.  He did not appeal that decision or submit new and material evidence within the one year appeal period.  See 38 C.F.R. § 3.156.  The decision became final.    

At the time of the last final denial, the record contained service treatment records which included the April 1966 separation examination showing normal findings for the ears and the Veteran's denial of ear trouble.  Also of record at the time of the last final denial was a January 1990 examination in which the Veteran complained of constant ringing in the ears.  

Since the last final denial in August 1993, the Veteran has submitted a March 1993 diagnosis of tinnitus; an April 1994 examination showing reports of constant bilateral tinnitus for the last 2 to 3 years; a July 1993 examination noting a history of bilateral tinnitus and a June 1994 examination noting constant tinnitus.  

The Veteran was also afforded a VA examination in March 2009.  During that examination, the Veteran reported bothersome tinnitus.  Per the Veteran, the onset of his tinnitus was many years ago.  He could not specify an approximate date of onset.  Per the Veteran, the most likely etiology was unknown.  The VA examiner opined that tinnitus was not caused by, or a result of, military noise exposure as the service treatment records did not contain any complaints of tinnitus and the separation examination listed numerous health concerns but tinnitus was not listed.  

Via various statements the Veteran has expressed that while in Wright Patterson AFB he was near storage tanks when they exploded.  The explosion, he related, knocked him down.  As a result of the noise exposure, he asserts he has tinnitus.  

During his February 2012 hearing, the Veteran stated that in the early 1960s he was close to a tank and that he acquired a concussion when it exploded.  He stated that he was blown away.  He complained about ringing in his ears when he went to the emergency room but was told that it would clear up.  He stated that it has persisted since service and that it is constant.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for tinnitus has been submitted.  The Veteran's claim for service connection was previously denied on the basis that there were no complaints or history of ringing in the ears in service nor any evidence of a neurological condition during the one year presumptive period following service.  At the time of the last final denial, the record contained evidence showing complaints of ringing in the ears.  The evidence received since the last final denial consists of duplicates of what is already of record and other documents which continue to show that the Veteran complains of ringing in the ears.  Although the Veteran has re-submitted evidence showing such, this fact had already been established.  Therefore, such evidence is cumulative.  

However, the Veteran has presented lay statements asserting that during service he was impacted by an explosion and that he has had ringing in his ears since that time.  The Board finds that new and material evidence to reopen the claim for service connection has been submitted as the Veteran has presented lay testimony asserting in service manifestations and continuity of symptomatology.  The above constitutes new and material evidence.  When viewed in the context of the reasons for the prior denial, the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim for service connection for tinnitus.  Accordingly, the claim is reopened.  



SERVICE CONNECTION

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 . 

The Board notes that the provisions of 38 U.S.C.A. § 1154 (b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for a bilateral hearing loss disability.  After review of the evidence, the Board finds against the claim.  

Service treatment records reveal normal findings for the ears during the April 1966 separation examination.  At that time, the Veteran denied hearing loss and ear trouble.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
-10
0
0

However, service department audiometric testing performed prior to October 31, 1967 is presumed to have been recorded in ASA units.  These units must be converted to the presently used ISO (ANSI) units.  After conversion, the pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
5
0
10
5

A history of loss of hearing was reported in July 1991.  The Veteran reported decreased hearing over the last 5 to 6 years.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
35
LEFT
25
25
25
60
65

In July 1993, a history of noise exposure was reported.  

On the June 1994 VA audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
40
40
LEFT
25
25
30
60
65

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

In the March 2009 VA examination, the Veteran reported difficulty hearing.  He reported military noise exposure from occasional jet aircraft noise.  A history was shown of occupational noise exposure from heavy construction (construction electrician 20 plus years) and recreational noise exposure from motorcycles (10 years).  


On the VA audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
65
60
LEFT
20
20
60
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 94 percent in the left.  The examiner opined that the Veteran's hearing loss was not caused by, or a result of military noise exposure.  The VA examiner stated that the service treatment records contained a separation examination which revealed (exceptional) normal hearing with all thresholds being at zero or below.  He stated that the Veteran reported infrequent miliary noise exposure and that he had a positive history of occupational and recreational noise exposure.  

During his February 2012 hearing, the Veteran stated that in the early 1960s he was close to a tank and that he had a concussion when it exploded.  Per the Veteran, he started to experience hearing loss sometime after the explosion.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

Here, we find that the Veteran is competent to report decreased auditory acuity and the circumstances surrounding such.  We also acknowledge that audiometric findings show that the Veteran has a current bilateral hearing loss disability.  However, as explained below, we find that the more probative evidence is against the finding that he has a bilateral hearing loss disability that is related to service.

To the extent that the Veteran attributes his bilateral hearing loss disability to service, the Board finds that his assertions are not credible.  In this regard, the Veteran denied ear trouble during service and examination revealed normal findings for the ears at that time.  Of importance, he specifically denied hearing loss at separation.  We also note that when the Veteran filed his original claim for benefits in August 1984, on VA Form 21-526, he did not file a claim for hearing loss nor did he make any mention of any related symptomatology.  

In fact, complaints of hearing loss are not shown in the record until 1991.  The Board emphasizes the multi-year gap between discharge from active duty service (1966) and the initial reported symptoms in approximately 1991 (a 25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Here, the Board is not presented with silence alone but rather normal findings and the denial of pertinent symptomatology during service.  

Furthermore, the March 2009 VA examiner opined that the Veteran's hearing loss was not caused by, or a result of military noise exposure.  He reasoned that the Veteran reported infrequent miliary noise exposure and that he had positive history of occupational and recreational noise exposure.  He also related that the service treatment records disclosed normal hearing at separation.   We note that the Veteran's hearing results remained within normal limits even when his results were converted to the ISO (ANSI) units.  As such, the opinion of the VA examiner remains probative.  We find that the opinion is well reasoned and very thorough, and takes into account the Veteran's in service and post service noise exposure.  The opinion of the VA examiner is also consistent with the historical record.  As such, we find the opinion of the VA examiner more probative and credible than the Veteran's lay assertions.  

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the normal findings during service, his denial of hearing loss and ear trouble at that time, the gap in time between service and his initial report of hearing loss, and the opinion of the VA examiner.  While he has made recent statements regarding experiencing an explosion during service which resulted in hearing loss, he nevertheless denied hearing loss and ear trouble at separation.  His assertion of in-service onset and continuity is inconsistent with the more probative record and is not credible.  The preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disability.  Accordingly, the claim is denied.  

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We find that the Veteran's disability has not significantly changed and that a uniform rating is warranted throughout the appeal period.  

The Veteran has appealed the denial of a compensable rating for post operative pilonidal cyst and sinuses.  The Veteran's disability is rated under Diagnostic Codes 7899-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 7899 addressed other skin disabilities, while DC 7805 addresses the limitation of function of the part affected.  

The Board notes that the rating criteria for scars were changed during the pendency of this appeal, effective October 2008.  However, the amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  As the Veteran's claim was filed prior to October 2008, his disability is rated under the prior rating criteria for scars. 

Before October 2008, DC 7804 provided that superficial scars that were painful on examination warranted a 10 percent evaluation.  DC 7805 provided that scars are rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

In the May 2006 VA examination, the Veteran denied any complaints regarding his pilonidal cyst and sinus.  He related that he was diagnosed with the pilonidal cyst in 1961 which was drained surgically and that he did not have any current problems with it.  An assessment was given of pilonidal cyst and sinus, status post drainage, with no residual disability.

During his February 2012 hearing, the Veteran stated that he had soreness in his back which led him to believe that he may develop another cyst again.  However, he stated that he saw his family physician but was told that he did not have an infection.  When questioned about the cyst, the Veteran's representative stated "You're not concerned about it right and the Veteran replied "Yeah."  

Based on the evidence presented, the Board finds that a compensable evaluation for post operative pilonidal cyst and sinuses is not warranted.  In this regard, the evidence shows the Veteran has not complained of any symptoms related to this disability and examination revealed no residuals.  At most, the Veteran has stated that he had soreness in his back which makes him believe that he may develop another cyst.  The above is insufficient to warrant a compensable evaluation.  

Neither the lay or medical evidence suggests that there has been any symptomatology related to the service connected post operative pilonidal cyst and sinuses.  In light of the lack of evidence demonstrating any residuals of post operative pilonidal cyst and sinuses, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for a higher evaluation have been met, the Board finds that a higher rating is not warranted. 

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

The application to reopen the claim for service connection for tinnitus is granted.  

Service connection for bilateral hearing loss disability is denied. 

A compensable rating for post operative pilonidal cyst and sinuses is denied.  


REMAND

Having reopened the claim for service connection for tinnitus, the Board finds that a remand is warranted for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  In this case, the RO has not considered the claim for service connection for tinnitus on the merits.  As such, we find that a remand is warranted so that they can do so without prejudice to the Veteran.

The Veteran has appealed the denial of service connection for loss of use of the left foot also known as drop foot.  An assessment of left drop foot was given in July 2008.  The Veteran reported that he noticed the drop foot about two and a half years ago.  The Veteran complained of drop foot in the February 2009 VA examination.  It was observed that he had been unsteady on his feet but had not fallen.  Examination revealed he had both dosi and plantar flexion of the ankle without evidence of complete foot drop.  It was found that there was no obvious drop foot on examination.  

During his February 2012 hearing, the Veteran related having slap foot (or drop as some call it he said).  He related that when walking his right foot is out at an angle and that when coming down on his left foot he gets to a certain point where he just releases and "slapping."  Per the Veteran, he wears special shoes because of his foot problems.  

The Veteran has related that his loss of use of his left foot is secondary to his service connected lumbar spine disability.  Although the Veteran was afforded a VA examination in February 2009 in relation to his claim, we find that another examination is warranted.  In this regard, the February 2009 VA examination found that the evidence did not show complete drop foot.  The VA examiner then related that there was no obvious drop foot.  As the examiner has not ruled out the presence of drop foot, we find that another examination is needed to rule in or rule out the presence of drop foot.  

The Veteran has appealed the denial of an increased rating for degenerative changes of the lumbar spine with traumatic arthritis, currently rated as 20 percent disabling.  Via various statements he has expressed that his disability is more severe than evaluated.  During his February 2012 hearing, he expressed having increasing pain and some range of motion issues.  Per the Veteran, since his last VA examination in 2006 he has had continuing pain and has noticed problems with bending his back.  He also expressed that he has had surgery.  The Veteran indicated that he could only bend at most 45 degrees but that he experienced pain at 10 degrees.  

The Veteran has also appealed the assignment of a 10 percent evaluation for radiculopathy of L5/S1, left and right lower extremity.  In January 2007, the Veteran reported symptoms of radiating pain down his legs bilaterally which suggested radiculopathy.  EMG report suggested active L5-S1 radiculopathy.  

In September 2007, the Veteran expressed that he had sciatica down his left leg as a result of his service connected lumbar spine disability.  In the February 2009 VA examination, the Veteran complained of sciatica pain to his left for several years.  Examination revealed strength was decreased in the right lower extremity at 4+/5 and in the left lower extremity at 4-/5.  Bilateral lower extremity electromyography/nerve conduction velocity studies indicated mild acute on chronic bilateral L5/S1 radiculopathy that was due to the lumbosacral degenerative disk disease with arthritis.  

Examinations in January 2010, May 2010, July 2010, April 2011, June 2011 and September 2011 revealed intact motor and sensory findings with DTR's within normal limits bilaterally.  

Per the Veteran, his radiculopathy has also worsened since his February 2009 VA examination.  Specifically, he related that his symptoms were more frequent.  He described an aching sensation, and related that he noticed numbness and tingling in his toes with occasional pain.  

As the Veteran has reported that his lumbar spine disability and his radiculopathy of L5/S1, left and right lower extremities have worsened since his last VA examinations, we find that another examination(s) is necessary to determine the current nature and severity of his service connected disabilities.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i) , VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Veteran has indicated that his disabilities have worsened since his last VA examinations and that the evidence of record does not accurately reflect his current disability.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.

Furthermore, in March 2011 the Veteran submitted a claim for TDIU.  The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter regarding his claim for entitlement to service connection for tinnitus.  Thereafter, adjudicate on the merits the claim for entitlement to service connection for tinnitus. 

2. Schedule the Veteran for a VA examination to determine if he has loss of use of his left foot or the functional equivalent thereof.  If such disability is found on examination, the examiner must provide an opinion regarding whether the Veteran's disability was caused and/or aggravated by his service-connected lumbar spine disability.  If loss of use of the left foot is not found upon examination such should be noted in the examination report.  The claims file must be made available to the examiner for review.  The examiner must provide a rationale for all opinions rendered.

3. Schedule the Veteran for a VA compensation and pension examination to determine the severity of his degenerative changes of the lumbar spine with traumatic arthritis.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins. A complete rationale should be provided for any opinion(s) expressed.

4. Schedule the Veteran for a VA compensation and pension examination to determine the nature and severity of his radiculopathy of L5/S1, left and right lower extremities.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  A complete rationale should be provided for any opinion(s) expressed.  

5. The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate such claim, to include obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


